Title: To Thomas Jefferson from Hugh Cunningham, 25 December 1807
From: Cunningham, Hugh
To: Jefferson, Thomas


                        
                            Dear Sir,
                            German Township in theCounty of Fayette Decbr. 25th. 1807
                        
                        I. Send the inclosed as a new years gift and if it Should be agreeable to your mind and consistant I would
                            take it kind if you woud favour me with a line per post one thing is a Setsfaction that no one can throo it up to me,
                            Sir, may the lord derect all your proseedings to his own Glory your good and the good of the Contry. 
                  Acceipt Dear Sir, of
                            my best wishes 
                        
                            Hugh Cunningham
                            
                        
                    